Lynch, Judge,

(dissenting):

I can not concur in the conclusions reached by my associates. It is true there is no specific statutory authorization to proceed in equity to enjoin the carriage by defendant of intoxicating liquors in large quantities in its passenger cars'as personal baggage. There is, however, in the statute a provision which the answer admits and the opinion concedes forbids the transportation of such liquors as freight or'bággagé by a common carrier or other person for hire.1 Stated in its own language, “no common carrier for hire, nor other person, for hire or without hire, shall bring or carry into’this state, or carry from one place to another within the state, intoxicating liquors for another, even when intended for personal use”. §7, ch. 32A, Code, Barnes’ Handy Edition. Section 14 of the same chapter says: “All houses, boat houses, building, club rooms and places of every description, including drug stores, where intoxicating liquors áre manufactured, stored, sold or vended, given away, or furnished contrary to law”, with certain exceptions.not now important, ‘ ‘ shall be held, taken and deemed common and public nuisances. 'And any person who shall maintain, or shall aid or abet, or knowingly be associated with others in maintaining such common and public nuisance shall be guilty of a misde-. meanor, and upon conviction thereof shall be punished” by fine and imprisonment; “and judgment shall be given that *546such house, building or other place, or any room therein, be abated or closed up as a place for the sale or keeping of such liquors contrary to law, as the court may determine”. And in section 17 the commissioner of prohibition, ‘ ‘ his agents and deputies^ and the attorney general, prosecuting attorney, or any citizen of the county where such a nuisance as is defined in section fourteen of this act exists, or is kept or maintained, may maintain a suit in equity in the name of the state to abate and- perpetually enjoin the same, and courts of equity shall have jurisdiction thereof”.
It is important constantly to keep in view these express and specific provisions, in an endeavor to ascertain what the legislature had in mind in enacting them. They are significant, because they shed light upon the subject matter of this controversy. They indicate a purpose to prevent the carriage of liquors into the state, or from one place to another within the state, by any.of the forbidden instrumentalities. The words “common carrier” are comprehensive. They include railroads, express companies, steamboats, ferry boats, taxicabs, and public conveyances of every kind and description. The same inhibition reaches even private conveyances when hired for the purpose. The employment of these instrumen-talities and modes of travel or transportation, it must be conceded, the legislature had in mind at the time of the enactments to which reference has been made. The manifest object of that body, when it originated and passed these statutes, was to forbid, prevent and render difficult the carriage of intoxicating liquors into or within the state. Besides, it must further be conceded that it also knew or had in mind the fact that common carriers did not transport liquors in large quantities, or permit its passengers to carry them in such quantities, in its passenger cars as personal baggage. Such carriage is an innovation upon the prior and generally recognized rules and regulations of passenger transportation. Their refusal to carry or permit the carriage in large quantities of commodities of any character in their passenger cars is a matter of common knowledge. Heretofore, they have constantly sought to prevent or discourage the use of their passenger coaches for that purpose. They did not receive for *547carriage nor permit the carriage by their passengers of heavy baggage, except in baggage cars or apartments designed and devoted to that use. Such baggage they required their passengers to check for carriage in such cars or apartments designed and used for that purpose only, or to ship by freight.
Moreover, intoxicating liquors are not personal baggage. They are not within the definition of the term. ' ‘ The baggage of a passenger is generally understood to mean and to consist of articles intended for personal use during his journey or immediately thereafter, as wearing apparel. and the like”. Griffith v. Railroad Co., 114 Mo. App. 591. Or such articles of necessity or convenience as are usually carried by passengers for personal use, comfort or protection during the continuance of a journey. Railroad Co. v. Johnson, 50 Col. 187. “Household articles carried by a passenger, consisting of a drawn work center piece, a table cloth, doilies, bed spread and pillow shams as well as a photographer’s camera, carried for sale as merchandise, do not constitute baggage”. Railway Co. v. De Rosear, 109 S. W. (Tex.) 949. “Generally speaking, nothing is baggage which a traveler is entitled to have transportated by a carrier as an incident of the contract to carry him, except articles of personal comfort, convenience and ornament usually taken on journeys and visits”. It does not include merchandise or furniture. Hubbard v. Railroad Co., 112 Mo. App. 459. The term means such goods and chattels as a passenger may see fit and proper to carry for his personal convenience, comfort, taste, pleasure or protection, according to the wants and habits of the class to which he belongs and with reference to the period of transit or the ultimate purpose of the journey. Important elements to be considered in determining what constitutes baggage are the purpose and length of the journey, or of the proposed stay, and the business in which the person is engaged. Railroad Co. v. Lawrence, 42 Tex. Civ. App. 318; 4 Elliott on Railroads, §1647. Within the meaning of these definitions it is evident intoxicating liquors do not fall. Although the word baggage usually has been so defined in cases involving the liability of the carrier for the loss or injury of the articles carried, the citations serve to show what constitutes baggage as *548generally understood. They apply with equal force to the situation revealed by the record before us.
Granting the right of the defendant to carry such liquors in its baggage cars as checked baggage, a carriage expressly forbidden as the defendant concedes, it doubtless would in case of loss or injury deny liability therefor on the ground that such articles did not in fact constitute baggage. For this reason, railroad and other transportation companies constantly refuse to compensate the passenger, and, when sued, seek to exonerate themselves from liability therefor by attempting to show that they are not baggage in the technical sense of the term. The defendant, therefore, by encouraging or permitting the traveler over,its main and branch lines in West Virginia to carry liquors in large quantities in its passenger 'cars as personal baggage, undertakes to do or permits to be done indirectly what the statute forbids it to do directly. To do directly what it permits so to be done indirectly would bring the carrier within the condemnation of the statute and render it amenable to the punishment the statute imposes. Yet it is contended that the purpose of the legislature was to bestow upon a railroad a privilege of accomplishing without hire what it denied him the right to do' for hire. I can not reasonably, suppose the legislature had in mind that purpose.
Furthermore, we should not lose sight of the rule of construction provided by section 23, which in explicit terms says the ‘ ‘ entire act shall be deemed an exercise of the police powers of the state for the protection of public health, peace and morals, and all of its provisions shall be liberally construed for the attainment of that purpose.” Health, peace and morals are the significant terms. They are within the protective and regulative power of a municipality, the power inherent in every national and state government. The governmental police power has never been and never can be defined with any degree of precision. It is indefinable. Every attempt to clarify its meaning has resulted in confusion rather than clarification. It is an indispensable attribute of sovereignty, as much as air and water of human existence. Neither can a nation or a community long endure without health, peace and morality. When Rome became corrupt, immoral, *549drunken, she ceased to be the mistress of the world. At the beginning of the present great international struggle, the Czar of All the Russias, in the exercise of his police powers, issued his ukase forbidding the sale and use of vodka, because of its debilitating effects upon the subjects upon whom he was, or might be, compelled to rely for the successful termination of the greatest and most disastrous of all wars. England undertook to restrict the use of intoxicants, for the same reason, by limiting the hours of sales, as did also others of her Allies. Upon the well recognized evil of the personal consumption of alcoholic or intoxicating beverages rests the right of any state or municipal government, in the exercise of its police power, to enact prohibition legislation. Eberlee v. Michigan, 232 U. S. 700; Mugler v. Kansas, 123 U. S. 623; Crowley v. Christenson, 137 U. S. 86; State v. Express Co., 219 Fed. 794; Ex parte Crane, 156 Pac. 1006; State v. Whittle, 69 So. 652; Marks v. State, 159 Ala. 71; Maine v. Pass. Pub. Co., 71 Atl. 394; Glenn v. Express Co., 87 S. E. 136.
The rule of construction so prescribed requires an attempt to harmonize the variant provisions of the state, if such variance there be, instead of striving to find defects and discords. Reconciliation and enlargement, not contravention or restriction, should control. Suth. Stat. Const. §5.89 says: “The modern doctrine is that to construe a statute liberally, or according to its equity, is nothing more than to give effect to it according to fhe intention of the law-maker, as indicated by its terms and purposes. This construction may be carried beyond the words when essential to answer the evident purpose of the act, or it may restrain the general words to exclude a case not within that purpose”. And in §590 the author says: “Language is so copious and flexible that when general words are used there is an absence of precision, and all words and collocations of words admit of more than one interpretation. Liberal construction of any statute consists in giving it a meaning which renders it more effectual to accomplish the purpose or fulfill the intent which it plainly discloses. For this purpose the words may be taken in the fullest and most comprehensive sense.. Where the intent of the act is manifest, particular words may have an effect quite beyond their natur*550al signification in aid of that intent”. The canons of construction require remedial statutes to be construed liberally to suppress the contemplated mischief and advance the remedy intended. The misehiéf and the remedy are to be kept in mind. Whatever is within the evil intended to be suppressed, though not within the express terms of the remedial act, is to be considered as within the statute. 23 Am. & Eng. Enc. L. 414. Where a statute, such as the one here considered, requires a liberal construction to effectuate its purposes, the court ought so to construe it as fairly and reasonably will carry out the intention of the legislature as gathered from the act considered in its entirety. Hawkins v, People, 106 Ill. 628. The first step, to be taken in construing any statute, and especially one which requires a liberal construction, is the ascertainment of the scope and intention of the act, by all the aids available; and,- if its words may be susceptible of a restricted or limited meaning, according to their general acceptation, such meaning may be expanded to harmonize with the purpose of the act. Suth. Stat..Const. §592. While the words must not be strained beyond their natural meaning and signification, they should receive a fair and reasonable interpretation, so as to attain the object and purpose designed.
The apparent intent, expressed in the constitutional amendment and in the prohibition statute, when read together, is the suppression of the manufacture and sale of intoxicating liquors; and, while granting the right to the use and possession of limited quantities for personal use, the provisions of the statute evidently had the purpose of rendering difficult the purchase and carriage of such articles, although labeled as required. Unlabeled, they could not be carried anywhere or in any mode or manner except in quantities of two quarts or less. Labeled, they could be carried lawfully only by the purchaser, and not by him for another, nor by another for him. The purchaser could not obtain carriage for hire, because forbidden by the statute. He must be the possessor and owner, and the alcoholic beverages must be intended exclusively for his own personal use and consumption. He could not sell them, nor within certain well defined limitations could he give them or any part of them to another for use or eon-*551sumption. No transportation company of any kind or'character could lawfully carry them for him for hire, either as freight or as personal baggage; and no other person could in any manner lawfully carry them for him, either with or without the payment of compensation therefor.
The theory of the opinion, as I understand it, is that by failure to insert the words "without hire” after the express inhibition against the carriage of liquors by common carriers and other transportation companies, and the inclusion of such words in the inhibition against persons other than such carriers and companies, combined with the provisions relating to the maintenance of nuisances and their abatement in equity, evince a legislative purpose to leave unprohibited and available to the purchaser, without legal culpability on the part of the carrier, the usual facilities and customs of carriers respecting transportation of baggage in the personal custody of the passenger. Reduced to its simplest form, the real basis of the opinion is an implied grant of the right to use the ordinary transportation facilities to carry intoxicating liquors in large quantities as personal baggage, if properly labeled, provided the person in possession carries it with him into the passenger car, keeps it in his custody while therein, and carries it with him out of the car; provided, further, that the agents and servants of the transportation companies refrain from any active participation in receiving, protecting or in any way or by any method or means handling it, although it ma3r inconvenience other passengers in the same ear and obstruct such agents and servants in the performance of the duties assigned to them. To these conditions defendant virtually admits it does not interpose any objections, or in any manner interfere with them, except when the obstruction impedes its agents and servants in the prosecution of its business or renders unsafe its other passengers, and then only to require the apparent owner, not such agents, to endeavor to remedy the evil. For this obvious sensitiveness the only inference is the consciousness of an intentional culpability.
Is it time that, as the opinion says, defendant has not received payment of any compensation for the intoxicating liquors which it admits its passengers have with its permission *552carried in large quantities in its- passenger coaches f This assumption is based upon the theory that payment of fare is not payment for the carriage of baggage. It is true that the fare paid entitles the passenger to carry any articles that fall within the legal definition of the term baggage. Does not the passenger pay for that privilege? The defendant would not [knowingly permit one passenger to carry the personal baggage of another together with his own. Besides, we know as a matter of common knowledge that carriers seek to prevent passengers from carrying large quantities or heavy articles as personal baggage in passenger coaches. It is safe to say that a carrier would not permit any one of its passengers so to carry the trunk of a commercial traveler containing articles or samples of merchandise, and especially not without the payment of excess charges when heavily laden. And yet the bill charges that defendant has permitted its passengers to carry in its passenger coaches intoxicating liquors in containers varying in weight from 150 to 400 pounds. True, these averments are denied by the answer, and not proved. But for the purposes of the discussion I am assuming they are true. And, if true, there is no more reason for permitting the carriage of such liquors in passenger coaches than there would be for the carriage of a commercial traveler’s trunks therein, except that the latter, although not greater in weight, would occupy more space. Would the carrier permit the carriage of a keg of nails or horse shoes, or other heavy and no more bulky articles than a suit case containing liquors? Would the defendant permit each of many of its passengers to carry, such articles in its passenger coaches in virtue of the contract for personal transportation? These articles carriers require to be shipped as freight, and charge therefor in addition to the personal transportation of the owner. He does not buy the privilege of such carriage when he pays for his ticket. And yet the defendant says it does not discriminate between passengers, but grants to one traveler the same privilege it grants to another.
In a very material sense, the traveler does pay for the carriage of his baggage. When purchasing his ticket, he purchases the right to carry with him a limited quantity of arti*553cles which fall within the legal definition of the term baggage — his wearing apparel and other articles of immediate use and convenience such as ordinarily the traveler carries with him in making an extended journey for pleasure or business. Travelers making short journeys frequently deem it unnecessary to carry with them such articles; but they have the right to do so, if their convenience requires, in virtue of the compensation rendered therefor to the carrier. ‘ These views are not without authoritative support. Many case's in effect say payment of fare charged for passage on railroad and other transportation facilities includes compensation for baggage when the owner accompanies it. The Elvira Har-beck, Fed. Cas. No. 4,424, 2 Blatch. 336; Wood v. Railroad Co., 98 Me. 98; Jones v. Vorhees, 10 Ohio 145; Wells v. Railroad Co., 59 Ore. 165; 4 Michie on Carriers, §3497. When the passenger does not accompany it, or does direct it to be forwarded to him, the compensation paid by him for his ticket does not include the right to forward the baggage to his destination; but the carrier may claim additional compensation either in advance or upon delivery, and rely on his lien or on the personal responsibility of the owner. Wilson v. Railway Co., 56 Me. 60. And, what is highly important and significant as supporting what has been said as to the carriage of intoxicating liquors in large quantities in passenger cars as personal baggage, as well as upon the question under immediate consideration, it is said “a contract to carry without additional compensation a reasonable amount of personal baggage is implied from the sale of a ticket to a passenger, the price paid for the ticket or for transportation embracing compensation for the carriage of the baggage; but such implied obligation is limited to such articles of personal baggage as one reasonably requires for the comfort or convenience of the passenger and his family”. 2 Moore on Carriers 1302, citing Isaacson v. Railroad Co., 94 N. Y. 278; Saunders v. Railway Co., 128 Fed. 15; Beers v. Railroad Co., 34 Atl. 541; Railroad Co. v. Fahey, 52 Ill. 81; Railroad Co. v. Brewer, 20 Kan. 669; Com. v. Railroad Co., 15 Gray 447; Railroad Co. v. Kennedy, 41 Miss. 671; Smith v. Railroad Co., 41 Miss. 671; Railroad Co. v. Irvine, 84 Va. 553; all of which support the text. How *554can it be said, then, that, within the purview of the statute, the defendant has not carried intoxicating liquors for hire. It may be that technically defendant does not do so; but does-it not virtually come within the legislative meaning, whereby the enacting body must have had in mind their transportation as expressage or freight as well as personal baggage of the traveler f If so, the conduct of defendant does bring it within the condemnatory provisions of the statute, notwithstanding its assumed innocence of an intentional transgression of the act.
Moreover, and as significant, defendant denies it transports, or permits the transportation of baggage as such containing intoxicating liquors in violation of the statute. It says, however, that its regulations forbid the checking of any baggage containing such liquors. And yet it admits the carriage of large quantities of intoxicating liquors in its passenger cars. It carries and permits the carriage of a commodity as baggage which it will not carry or permit to be carried in baggage cars. Nor does it deny, but virtually admits, the averment of the bill that a large part of the liquors it carries or permits to be carried into this state in its passenger coaches as baggage is and has been so carried into the state for the purpose of storage and sale in violation of the laws of the state. It acknowledges information to the effect that persons who by its permission have carried such liquors into and within this state in its passenger cars as personal baggage have been convicted of violating the laws of the state because of the unlawful sales thereof. By these admissions and concessions, or by its failure to deny the charges made in the bill, the defendant has placed itself in the unfavorable position of one who either knowingly or unknowingly aids and abets or assists those who violate such laws.
The- continued acts of both carrier and passenger clearly tend to break down and destroy the expressed will and public policy of the state. Such permissive transportation virtually amounts to the promotion of a collusive scheme or device or subterfuge to evade the laws of the state. In this view, it is not a false conception to say that, under the charges of the bill and the admissions of the answer, the carriage of such liq*555uors constitutes the principal undertaking of the carrier, and the carriage of the passenger in possession of intoxicating liquors in such quantities, under the guise of personal baggage, a mere incident of the principal undertaking. The carriage of such, liquors in large quantities, therefore, would be for hire, and hence within the express inhibition of the statute.
Notwithstanding, the admissions of the defendant that it has permitted its passengers to carry into the state, and between its stations within the state, large quantities of liquors as baggage in its passenger coaches, and its failure to deny that such liquors were and still are carried into this state for storage and sale in -violation of the laws of the state, and its disclaimer of any knowledge and duty to know the purpose and intent of the passengers whom it permits so to carry such liquors, it challenges jurisdiction of a court of equity to inhibit the carriage by it into the state on its passenger coaches as the personal baggage of the passenger. And from what has been said it is obvious that the defendant has in violation of the- statute knowingly or unknowingly aided, assisted and abetted the passengers who did violate the law and were convicted, as it virtually concedes, of an actual violation of the laws of the state, by the carriage of such liquors in such quantities in its passenger coaches as baggage.
The defendant admits the averments of the bill that the advisory representatives of the state notified or requested it to adopt and enforce such reasonable rules and regulations as will prevent the carriage of liquors in such manner and quantities into the state and between points within the state. These notices defendant also admits it has ignored, and avers an intention on its part not to do anything to hinder or prevent such use of its passenger cars, and claims to have no right or authority to do so, and that equity can not compel it to interpose in that behalf.
The .doctrine seems to be well established that one who either from carelessness or design habitually serves those who engage in pursuits criminal or detrimental to the public interests, as declared by statute, may be restrained by injunction from rendering the nefarious service, even if that service be not criminal in the sense that no statutory punishment is *556prescribed for it. ‘1 Every government, entrusted by the very terms of its being with powers and duties to be exercised and discharged for the general welfare, has the right to apply to its own courts for any proper assistance in the exercise of the one or the discharge of the other; and it is not an answer to its appeal to one of its courts that it has no pecuniary interest in the matter. The obligation it is under to promote the interests of all and to prevent the wrongdoing of one resulting in injury to the general welfare is often of itself sufficient to give it standing in court”. State v. Express Co., 219 Fed. 794, 799.
Equity assumed jurisdiction to enjoin and abate as a nuisance an express company habitually delivering intoxicating liquors, in State v. Express Co., 145 N. W. 451, and Express Co. v. State, 66 So. 115. Also in State v. City Club, 65 S. E. 730, it was held that, although the unlawful sale of such liquors might be punished as a crime, equity nevertheless had jurisdiction to enjoin it at the suit of the state. The same doctrine wás applied in State v. Water Power Co., 82 S. E. 381, and Com. v. Repass, 115 S. W. 1132, 21 L. R. A. (N. S.) 836, wherein equity did exercise jurisdiction at the suit of the attorney general to enjoin as a common nuisance the maintenance of a place where pools on horse racing were sold, notwithstanding such sales were unlawful, where the criminal laws had proved ineffectual. The court says the remedy is preventive and does not reach what has been done. The continued maintenance of a saloon where intoxicating liquors are sold in violation of law may be enjoined and abated as a public nuisance in equity at the suit of the state, notwithstanding the maintenance is a crime, the criminal law not providing adequate means for the suppression of such continued maintenance. State v. Crawford, 28 Kan. 726, 42 Am. Rep. 182. Such jurisdiction is based in part at least on the ground that, in the language of Lord Elden in Attorney General v. Cleaver, 18 Ves. 211, “an indictment for nuisance, though for what may be called a criminal act, has for many purposes a civil aspect”, and in part on the ground that, although the legal remedy of abatement is available, a court of equity can supply a more efficacious remedy. So in Walker *557v.McNelly, 121 Ga. 114, the maintenance of a bar room as a place for the sale of liquors within three miles of an academy in violation of law was enjoined and abated at the suit of the solicitor general as a public nuisance, although the maintenance thereof was punishable as an offense against the laws of the state. In People v. Lumber Co., 116 Cal. 397, equity enjoined as a nuisance the deposit of saw-dust, shavings and refuse from a saw-mill and box factory in the river, on the ground that it polluted • the stream and destroyed the fish therein. A wagon from which sales of intoxicating liquors were made in the public streets of a city was abated by injunction, in Brewing Co. v. Kansas City, 153 Pac. 523. In Athletic Club v. State, 143 Ind. 98, a prize fight was enjoined, and, in People v. St. Louis, 10 Ill. 351, the obstruction of a navigable stream, although no pecuniary rights were involved. The injunction process has been granted, in virtue of statutory authorization, to restrain the violation of state prohibition laws. State v. Crawford, supra; 92 Ia. 472; State v. Marston, 30 N. H. 603; State v. Saunders, 66 N. H. 39.
I think it is erroneous to say, without due restriction, that, because in some of the cases cited individual property rights were involved, equity will never interfere to prevent a nuisance, where, as in the ease before us, there is a statute expressly conferring authority in equity to abate that which the legislature has deemed proper to declare to be a nuisance. ■For while it may not be always within the functional power of a legislative body to stigmatize every act as a nuisance, it can declare such acts as selling, keeping and storing intoxicating liquors as nuisances. State v. Saunders, supra. Violations of the act of congress regulating commerce may be restrained in equity at the suit of the United States, under the authority of the act. United States v. Elliott, 62 Fed. 801; Railroad Co. v. Penn Co., 54 Fed. 730.
In Grow v. Canty, a suit in the name of the state of Missouri, 207 Mo. 439, equity exercised jurisdiction to inhibit a fight between Mexican bulls and matadors in the presence of many spectators in attendance at the St. Louis World’s Fair, in the absence of a statutory authorization of such proceeding. The court said: “A bull-fighting arena may be abated and *558bull-fighting perpetually enjoined as a public nuisance injurious to public safety and good morals, notwithstanding the fact that the offenders are punishable in criminal courts, or the fact that the property rights of the complainants are not-involved”. This holding the court justified on the ground that the preventive writ “was a more speedy, effectual and permanent remedjr than can be had at law.” The jurisdiction, it was said, was salutary, ‘ ‘ especially where a nuisance affecting the health, morals and safety of the community”. 2 Story Eq. Jur., §921 et seq. That a statute or the common law has authorized the abatement of a public nuisance does not prevent equity from restraining the maintenance of a' nuisance when the legislature has conferred jurisdiction for the same purpose. The remedies are cumulative. Joyce on Tnt. Liq. §612; "Woolen & Thornton on Int. Liq. 976; 21 Am. 7 Eng. Enc. Law 704; Mugler v. Kansas, supra.
Much determinative importance is attached to the case of State v. Ehrlick, 65 W. Ya. 700. This and that cause are readily distinguishable, as we conceive the Ehrlick case. As observed heretofore, the act of 1913 relating to prohibition does give equity jurisdiction to abate nuisances by the injunctive process, in the ease of places where intoxicating liquors are stored, kept, furnished or given away. In the Ehrlick case, the court said at page 711: “It is also'competent for the legislature, within the constitutional limits of its power, to declare any act criminal and make the repetition or continuance thereof a public nuisance, so as to enable the courts on conviction to pronounce judgment of abatement, or to vest in courts of equity power to abate them by injunction; but it is not the province of the courts to obtain such jurisdiction for themselves. We have some statutes of that character now relating to the violations of laws regulating the liquor traffic and others. They stand on the principle underlying the Kansas statute construed and upheld in Mugler v. Kansas, cited. ’ ’
The inhibition of our statute reaches out further than the maintenance of a nuisance resulting from the manufacture, storage and sale of intoxicating liquors, or the giving or furnishing of such liquors, in violation of the prohibition act. It has brought within its condemnation “any person who *559shall aid or abet, or knowingly be associated with others in maintaining such common and public nuisance”, and subjects them to the same sentence of fine and imprisonment and decree of abatement.
As other questions relied on by defendant are not discussed in the majority opinion, I say nothing as to them, except to observe that after some reflection upon the authorities its contentions are not convincing.
I would affirm the decree.